UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment #2 (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedDecember 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34294 ASAP EXPO INC. (Exact name of registrant as specified in its charter) Nevada 22-3962936 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) igueroa St., Suite M09, Los Angeles, CA (Address of principal executive offices) (Zip Code) (213) 625-1200 ( Registrant’s telephone number, including area code ) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of Class) Over The Counter Bulletin Board (OTCBB) (Name of exchange on which registered) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date file required to be submitted and posted pursuant to Rule 405 of Regulations S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Check one: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2010, computed by reference to the closing price of that date, was $696,373.52. On April 15, 2011, the registrant had 8,704,669 shares of Common Stock outstanding Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o Nox Table of Contents EXPLANATORY NOTE ASAP Expo, Inc. (the “Company,” “we,” “us,” or “our”) is filing this Amendment No. 2 on Form 10-K/A to our Report on Form 10-K for the fiscal year ended December 31, 2010 (the “Report”) for the purpose of including an updated Facing Sheet format page, update the Item numbers to correspond with the table of contents, revise the explanatory note to bring our disclosures into compliance with Item 10, paragraph f of Regulation S-K, updated the Forward Looking Statements and considered no further changes are needed in response to other comments by the letter, and corrected the Evaluation Date to reflect the fact that the evaluation of the effectiveness of disclosure controls and procedures is made as of the last day of the period, December 31, 2010, considered management’s failure to perform or complete its report on internal control over financial reporting can be considered management’s inability to effectively perform internal controls over financial reporting in the past due to the company filing and using a Form not in use for 3 years. The company and management do believe that going forward, it is in position to perform and complete its report on internal controls effectively due to the use of the correct Form as advised by the SEC comment letters. Except as described above, no other amendments are being made to this Report.This Form 10-K/A Amendment No. 2 does not reflect events occurring after the April 15, 2011 filing of our Report or modify or update the disclosure contained in the Report in any way other than as required to reflect the amendments discussed above. Table of Contents ASAP Expo Inc. INDEX to Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2010 PART I Item 1 Description of Business 4 Item1A Risk Factors Relating to ASAP Expo 5 Item 2 Description of Property 14 Item 3 Legal Proceedings 14 Item 4 Submission ofMatters to a Vote of Security Holders 14 PART II Item 5 Market for Common Equity and Related Stockholder Matters 15 Item 6 Management’s Discussion and Analysis or Plan of Operations 16 Item 7 Financial Statements 20 Item 8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 8A Evaluation of Controls and Procedures 20 Item 8B Other Information 21 PART III Item 9 Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(A) of the Exchange Act 22 Item 10 Executive Compensation 23 Item 11 Security Ownership of Certain Beneficial Owners and Management 24 Item 12 Certain Relationships and Related Transactions 24 Item 13 Exhibits 25 Item 14 Principal Accounting Fees and Services 25 PARTIV Item 15 Exhibits, Financial Statement Schedules 25 Signatures 26 3 Table of Contents PART I FORWARD-LOOKING STATEMENTS Except for historical information, the following annual report on Form 10-K (“Annual Report”) contains forward-looking statements based upon current expectations that involve certain risks and uncertainties. Such forward-looking statements within the meaning of Section 27a of the Securities Act of 1933, as amended, and Section 21e of the Securities Exchange Act of 1934, as amended, include statements regarding, among other things, and specifically in the sections entitled "Description of Business" and "Management's Discussion and Analysis or Plan of Operations," or otherwise incorporated by reference into this document contain "forward-looking statements" (as such term is defined in the Private Securities Litigation Reform Act of 1995)Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “plan”, “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology.This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found in this Annual Report under the sections entitled “ Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under the section herein entitled “Risk Factors” and matters described in this Annual Report generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Annual Report will in fact occur as projected. In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock.As used in this Annual Report, the terms “we,” “us,” “our” and the “Company” mean ASAP Expo Inc. unless otherwise indicated. ITEM 1. DESCRIPTION OF BUSINESS ASAP Expo, Inc. (“ASAP Expo” or the “Company” or “We” or “Our”) d.b.a. ASAP International Holdings Inc., was incorporated on April 10, 2007 under the laws of the State of Nevada. ASAP Expo provides investment banking, management consulting and global trading services for Chinese companies. Our mission is to be the bridge between China and the Western world. The Investment Banking Services division helps Chinese companies list on the public trading markets in the USA or Europe. Management Consultant division assists our own portfolio companies to meet Western management standards and enhance its value in the public market arena. Global Business Services division provides consulting to entities seeking business opportunities in the U.S, Europe, and China. Investment Banking Division specializes in assisting Chinese companies to meet corporate growth and strategic objectives by accessing international capital markets such as Germany Frankfurt Exchange and/or USA exchanges. We aim to provide a turnkey solution to our clients, which include pre-IPO consultation, M&A, private placement, bridge loan financing, RTO, Post-Listing Service and financing. In 2008, ASAP Expo entered the Germany Frankfurt Exchange and established its presence in the Deutsche Boerse Open Market. The products we created are capable of providing our clients, especially small and medium size companies, the opportunity to access international capital markets. Our mission is to provide our clients, including start ups and early stage developments with the services that will assist them in the “first step” in becoming a public company. 4 Table of Contents Management Consultants division assists our own portfolio companies to meet Western management standards and enhance its value in the public market arena. Our Management Services division receives minority interests of these Chinese business entities. We provide management advice as well as additional capital, public listing services, enabling the portfolio companies to successfully expand their market share and enhance their market capitalization. As a bridge to China, Management Consultants division allows investors to participate directly in the rapid growth of the Chinese economy. The Global Trading Service Division is previously known as ASAP Show Inc, which is the industrial authority in tradeshow organizing and global sourcing. Based on the past 14 years trade show experience and the authority in sourcing, ASAP Expo has gradually modified its focus and direction in order to adapt to the most current trend in business. We believe that buyers need one stop shopping and accountability. This means buyers want to have a company in the U.S. that will be responsible for the merchandise quality. And, overseas manufacturers desperately need a local U.S. factory representative to speak for their company. Global Trade Services” (GTS) provides the following services: 1) Resources for buyers. 2) Quality inspection and assurance. 3) Logistics, including ocean or air shipment, and door to door service. 4) Finance assistance including opening Letter of Credits (LC) for the buyer to purchase the merchandise. 5) LDP (Landed Duty Paid) quotations and payment terms for all the merchandise. EMPLOYEES As of December 31, 2010, ASAP Expo employed 3 full-time employees classified as follows: 3 full-time executive officers.The Company believes that relations with its employees are good. COMPETITORS According to the management’s best information, there are currently a limited number of similar investment consulting and trade finance firms in the market, but, in the future, there might be other new players that enter into the business and compete with us, despite the intellectual and financial capital required. ITEM 1A. RISK FACTORS RELATING TO ASAP EXPO The following risk factors include, among other things, cautionary statements with respect to certain forward-looking statements, including statements of certain risks and uncertainties that could cause actual results to vary materially from the future results referred to in such forward-looking statements. GOVERNMENT REGULATION We are subject to all applicable laws, policies and regulations that govern the financial guarantee industry in China, including those adopted by China’s central bank, the People’s Bank of China (“PBOC”), which sets monetary policy and, together with the State Administration of Foreign Exchange (“SAFE”), foreign-exchange policies. According to the 1995 Central Bank law, the State Council maintains oversight of PBOC policies. 5 Table of Contents Regulations were recently promulgated by State Development and Reform Commission, or SDRC, and SAFE, that require registration with, and approval from, PRC government authorities in connection with direct or indirect offshore investment activities by individuals who are PRC residents and PRC corporate entities. These regulations may apply to the Company’s future offshore or cross-border acquisitions, as well as to the equity interests in offshore companies held by the Company’s PRC shareholders who are considered PRC residents. The Company intends to make all required applications and filings and will require the shareholders of the offshore entities in the Company’s corporate group who are considered PRC residents to make the application and filings as required under these regulations and under any implementing rules or approval practices that may be established under these regulations. However, because these regulations are relatively new and lacking implementing rules or reconciliation with other approval requirements, it remains uncertain how these regulations and any future legislation concerning offshore or cross-border transactions will be interpreted and implemented by the relevant government authorities. The approval criteria by SDRC agencies for outbound investment by PRC residents are not provided under the relevant SDRC regulations. Also, the criteria for registration with SAFE agencies, and whether such registration procedure is discretionary, are still uncertain as the criteria, if any, are not provided for under relevant SDRC regulations. Furthermore, there is a lack of relevant registration precedents for us to determine the registration criteria in practice. Accordingly, the Company cannot provide any assurances that we will be able to comply with, qualify under or obtain any registration or approval as required by these regulations or other related legislations. Further, we cannot assure you that our shareholders would not be considered PRC residents, given uncertainties as to what constitutes a PRC resident for the purposes of the regulation, or that if they are deemed PRC residents, they would (or would be able to) comply with the requirements. Our failure or the failure of our PRC resident shareholders to obtain these approvals or registrations may restrict our ability to acquire a company outside of China or use our entities outside of China to acquire or establish companies inside of China, which could negatively affect our business and future prospects. As a U.S. public company, we are also subject to Federal and state securities laws. TAX IMPLICATIONS OF THE COMPANY’S BUSINESS Taxes on profits earned on our affiliated China companies are calculated in accordance with taxation principles currently effective in the PRC. We expect that the Chinese government will continue its stable financial policy, move forward with its reform of its tax system, and continue to emphasize financial and economic efficiency. The essential aim of the tax policy of China is to sustain current stable economic and social development pace. Specifically, in terms of the reform of the tax collection policy, the principles underlying such reform include simplifying the tax system, expanding the tax foundation, lowering the tax rate, and implementing a strict collection system. These principles are aimed at immediate and efficient economic development, the development of science and technology, and economic usage of energy and resources. We expect that the Add-Value Tax system will be continued in China. WE ARE SUBJECT TO UNITED STATES GOVERNMENT REGULATIONS WHICH COULD ADVERSELY AFFECT THE COMPANY'S BUSINESS. The primary source of income of the Company's Global Trading Service Division is from overseas apparel exporters who are willing to exhibit at its trade shows and participate in buying trips. Apparel imports into the United States are heavily regulated by the United States government. If the United States government imposes higher tariffs, increases quotas or imposes limitations on quantities of imports, it will adversely affect the Company's business. Fewer foreign apparel exporters will participate in the Company's events if they are limited in exporting to the United States. 6 Table of Contents WE ARE SUBJECT TO FOREIGN GOVERNMENT REGULATIONS WHICH COULD ADVERSELY AFFECT THE COMPANY'S BUSINESS. The primary source of income of the Company's Global Trading Service Division is from overseas apparel exporters who are willing to exhibit at its trade shows and participate in buying trips. Foreign governments may advise their exporters to sell merchandise to countries other than the United States to balance their export concentration. Such policies could adversely affect the Company's trade show exhibitor revenue because foreign exporters will promote their business by following their own government's policies and incentives. LIMITED OPERATING HISTORY Until February 28, 2009, the Company operated a business consisting of organizing trade shows and events. The Company abandoned this line of business in March of 2009 and the Company entered the investment consulting business full time. Accordingly, there is a limited relevant operating history upon which an evaluation of the Company’s prospects and future performance can be based. There can be no assurance that the Company will be able to raise additional capital to develop its business plan, generate meaningful revenues or become a viable business. Because the Company’s markets are relatively new and constantly changing, the Company may need to change its business model frequently. LIMITED PUBLIC MARKET FOR THE COMPANY’S COMMON STOCK There is currently a limited public market for the shares of the Company’s common stock. There can be no assurances that such limited market will continue or that any shares of the Company’s common stock may be sold without incurring a loss. The market price of the Company’s common stock may not necessarily bear any relationship to the Company’s book value, assets, past operating results, financial condition or any other established criteria of value, and may not be indicative of the market price for its common stock in the future. Further, the market price for the Company’s common stock may be volatile depending on a number of factors, including business performance, industry dynamics, news announcements or changes in general economic conditions. LOW-PRICED STOCKS The Company’s common stock is currently listed for trading on the OTC Bulletin Board, which is generally considered to be a less efficient market than markets such as NASDAQ or other national exchanges, and which make it more difficult for the Company’s shareholders to conduct trades. It may also make it more difficult for the Company to obtain future financing. Further, the Company’s securities are subject to the “penny stock rules” adopted pursuant to Section 15 (g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The penny stock rules apply to non-NASDAQ companies whose common stock trades at less than $5.00 per share or which have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). Such rules require, among other things, that brokers who trade “penny stock” to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade “penny stocks” because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. In the event that the Company remains subject to the “penny stock rules” for any significant period, there may develop an adverse impact on the market, if any, for the Company’s securities. Because the Company’s securities are subject to the “penny stock rules”, investors will find it more difficult to dispose of the Company’s securities. Further, for companies whose securities are traded in the over-the-counter market, it is more difficult to obtain accurate quotations and to obtain coverage for significant news events because major wire services, such as the Dow Jones News Service, generally do not publish press releases about such companies. 7 Table of Contents NO DIVIDENDS The Company has not paid any dividends on its common stock to date and there are no plans for paying dividends on its common stock in the foreseeable future. The Company intends to retain earnings, if any, to provide funds for the execution of its business plan. The Company does not intend to declare or pay any dividends in the foreseeable future. Therefore, there can be no assurance that holders of common stock will receive any additional cash, stock or other dividends on their shares of common stock until the Company has funds, which our board of directors determines can be allocated to dividends. PRC laws and our corporate structure may restrict our ability to receive dividends and payments from, and transfer funds to, our PRC operating company, which may negatively affect our results of operations and restrict our ability to act in response to changing market conditions. Substantially most of our operations are conducted through our PRC operating company. The ability of our PRC operating company to make dividend and other payments to us may be restricted by factors such as changes in applicable foreign exchange and other laws and regulations. For example, under the SAFE regulations discussed above, the foreign exchange activities of our present or prospective PRC subsidiaries are conditioned upon the compliance with the SAFE registration requirements by the shareholders of our offshore entities who are PRC residents. Failure to comply with these SAFE registration requirements may substantially restrict or prohibit the foreign exchange inflow to and outflow from our PRC subsidiaries, including, remittance of dividends and foreign currency denominated borrowings by these PRC subsidiaries. In addition, our PRC operating company is required, where applicable, to allocate a portion of its net profit to certain funds before distributing dividends, including at least 10% of its net profit to certain reserve funds until the balance of such fund has reached 50% of its registered capital. These reserves can only be used for specific purposes, including making-up cumulative losses of previous years, conversion to equity capital, and application to business expansion, and are not distributable as dividends. Our PRC operating company is also required, where applicable, to allocate an additional 5% to 10% of its net profits to a statutory common welfare fund. The net profit available for distribution from our PRC operating company is determined in accordance with generally accepted accounting principles in China, which may materially differ from a determination performed in accordance with U.S. GAAP. As a result, we may not receive sufficient distributions or other payments from this entities to enable us to make dividend distributions to our shareholders in the future, even if our U.S. GAAP financial statements indicate that our operations have been profitable. RISKS ASSOCIATED WITH DOING BUSINESS IN CHINA Changes in the political and overall economic conditions of China, which are outside the control of management, could have a material adverse effect on the Company’s business, operating results and financial condition. The Company has historically conducted transactions with customers outside the United States in United States dollars. Payroll and other costs of foreign operations are payable in foreign currencies, primarily Hong Kong dollars and Chinese Renminbi. To the extent future revenue is denominated in foreign currencies, the Company would be subject to increased risks relating to foreign currency exchange rate fluctuations that could have a material adverse affect on the Company’s business, financial condition and operating results. To date, we have not engaged in any hedging transactions in connection with our international operations. Risks Associated with China’s Economic, Political and Social Conditions. Substantially all of the Company’s operations and assets are located in China, and substantially all of its net revenue is derived from its operations in China. Accordingly, the Company’s results of operations and future prospects are subject to economic, political and social developments in China. In particular, the Company’s results of operations may be adversely affected by: · Changes in China’s political, economic and social conditions; · Changes in policies of the government or changes in laws and regulations, or the interpretation of laws and regulations; · Changes in foreign exchange regulations; · Measures that may be introduced to control inflation, such as interest rate increases; and · Changes in the rate or method of taxation. 8 Table of Contents The PRC’s economy has historically been a planned economy. The majority of productive assets in China are still owned by various levels of the PRC government. In recent years the government has implemented economic reform measures emphasizing decentralization, utilization of market forces in the development of the economy and a high level of management autonomy. Such economic reform measures may be inconsistent or ineffectual, and the Company may not benefit from all such reforms. Furthermore, these measures may be adjusted or modified, possibly resulting in such economic liberalization measures being applied inconsistently from industry to industry, or across different regions of the country. In the past twenty years, China has been one of the world’s fastest growing economies in terms of gross domestic product, or GDP. This growth may not be sustainable. Moreover, a slowdown in the economies of the United States, the European Union and certain Asian countries may adversely affect economic growth in China which depends on exports to those countries. The Company’s financial condition and results of operations, as well as its future prospects, would be materially and adversely affected by an economic downturn in China. The legal system in China has inherent uncertainties that may limit the legal protections available to you as an investor or to us in the event of any claims or disputes with third parties. The legal system in China is based on written statutes. Prior court decisions may be cited for reference but have limited precedential value. Since 1979, the central government has promulgated laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, taxation and trade. As China’s foreign investment laws and regulations are relatively new and the legal system is still evolving, the interpretation of many laws, regulations and rules is not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit the remedies available to our shareholders and to us in the event of any claims or disputes with third parties. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. INTERNAL POLITICAL RISKS Changes in laws and regulations, or their interpretation, or the imposition of confiscatory taxation, restrictions on currency conversion, imports and sources of supply, devaluations of currency or the nationalization or other expropriation of private enterprises could have a material adverse effect on the Company’s business, results of operations and financial condition. Under its current leadership, the Chinese government has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the Chinese government will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. In addition, the Chinese government could enact laws which restrict or prohibit the Company from conducting its surety and loan guarantees. RISKS ASSOCIATED WITH EFFECTING SERVICE OF LEGAL PROCESS AND ENFORCING JUDGMENTS AGAINST US AND OUR MANAGEMENT Substantially most of our operations and assets are located in China. In addition, most of our directors and executive officers named in this document constantly travel within China, and many of the assets of these persons are also located within China. As a result, it may not be possible to effect service of process within the United States or elsewhere outside China upon these directors or executive officers or some of the experts named in this document, including with respect to matters arising under U.S. federal securities laws or applicable state securities laws. Moreover, management has been advised by the company’s PRC legal counsel that China does not have treaties with the United States or many other countries providing for the reciprocal recognition and enforcement of court judgments. As a result, recognition and enforcement in China of judgments of a court of the United States or any other jurisdiction, including judgments against us or our directors or executive officers, may be difficult or impossible. 9 Table of Contents RISKS RELATED TO LIMITATIONS ON THE LIABILITY OF OUR DIRECTORS TO OUR SHAREHOLDERS Our articles of incorporation provide, as permitted by governing Nevada law, that our directors shall not be personally liable to our stockholders for monetary damages for breach of fiduciary duty as a director, with certain exceptions. Our bylaws require us to provide mandatory indemnification of directors to the fullest extent permitted by Nevada law, except for matters arising under the securities laws of the United States. Further, we may elect to adopt forms of indemnification agreements to cover directors and officers. These provisions and agreements may discourage shareholders from bringing suit against a director for breach of fiduciary duty and may reduce the likelihood of derivative litigation brought by shareholders on behalf of us against a director. RISKS ASSOCIATED WITH PAYMENT SECURITIES To the extent the Company receives Payment Securities as payment for the performance of investment banking services, the financial status of the Company will be affected by the volatility of these securities for as long as they are held by the Company. You may lose money on your investment in the Company if the value of the Payment Securities declines. The risks affecting the value of the Payment Securities are described below: MARKET RISK Stock prices are volatile. Market risk refers to the risk that the value of Payment Securities in the Company’s portfolio may decline due to daily fluctuations in the securities markets generally. The Company’s financial performance will change periodically based on many factors that may generally affect the stock market, including fluctuation in interest rates, national and international economic conditions and general equity market conditions. In a declining stock market, stock prices for all companies (including those in the Company’s portfolio) may decline, regardless of their long-term prospects. GEOGRAPHIC CONCENTRATION IN CHINA The Chinese economy is generally considered an emerging and volatile market. Prices for Payment Securitiesmay be very sensitive to adverse political, economic, or regulatory developments in China and other Asian countries, and may experience significant losses in such conditions. China’s central government has historically exercised substantial control over the Chinese economy through administrative regulation and/or state ownership. Despite economic reforms that have resulted in less direct central and local government control over Chinese businesses, actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. These activities, which may include central planning, partial state ownership of or government actions designed to substantially influence certain Chinese industries, market sectors or particular Chinese companies, may adversely affect the companies whose securities the Company holds. Government actions may also affect the economic prospects for, and the market prices and liquidity of, the Payment Securities. In addition, currency fluctuations, monetary policies,competition, social instability or political unrest may adversely affect economic growth in China. The Chinese economy and Chinese companies may also beadversely affected by regional security threats, including those from Taiwan and North Korea, as well as adverse developments in Chinese trade policies, or in trade policies toward China by countries that are trading partners with China. 10 Table of Contents GOVERNMENT RELATIONSHIPS RISK While companies in China may be subject to limitations on their business relationships under Chinese law, these laws may not be consistent with certain political and security concerns of the U.S. As a result, Chinese companies may have material direct or indirect business relationships with governments that are considered state sponsors of terrorism by the U.S. government, or governments that otherwise have policies in conflict with the U.S. government (an “Adverse Government”). If the clients of the Company whose Payment Securities the Company holds have or develop a material business relationship with an Adverse Government, then the Company will be subject to the risk that these companies’ reputation and price in the market will be adversely affected. RISK OF LOSS OF CHINESE BUSINESS LICENSE As mentioned above in “Overview of the Company’s Business - Investment Objectives and Policies”, the SMEs that the Company selects as clients for its services and, therefore, the SMEs whose Payment Securities the Company holds, are generally leaders in their respective industries. One factor in this industry leadership is the fact that the Chinese government only issues a limited number of business licenses in any given industry, so, as long as the SME maintains its license, it is likely to remain near the top of the industry. However, business licenses are only valid for a limited term, and it is up to the discretion of the Chinese government to renew a license. Licenses may not be renewed for any reason or no reason; therefore, there is a risk that an SME will lose its license in the future, which would prevent the SME from carrying on its business and cause it to lose money or even dissolve. As a result, the loss of a business license would have a significant adverse effect on the value of the Payment Securities held by the Company of such an SME. SMALL COMPANY RISK The Company may hold Payment Securities of smaller companies. Stocks of smaller companies may have more risks than those of larger companies. In general, smaller companies have less experienced management teams, serve smaller markets, and find it more difficult to obtain financing for growth or potential development than larger companies. Due to these and other factors, small companies may be more susceptible to market downturns, and their stock prices may be more volatile than those of larger companies. BUSINESS AND SECTOR RISK From time to time, a particular set of circumstances may affect a particular industry or certain companies within an industry, while having little or no impact on other industries or other companies within the industry. For instance, economic or market factors; regulation or deregulation; and technological or other developments may negatively impact all companies in a particular industry. To the extent the Company invests heavily in a particular industry that experiences such a negative impact, the Company’s portfolio will be adversely affected. INTEREST RATE RISK Increases in interest rates typically lower the present value of a company’s future earnings stream. Since the market price of a stock changes continuously based upon investors’ collective perceptions of future earnings, stock prices will generally decline when investors anticipate or experience rising interest rates. 11 Table of Contents ISSUER RISK The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. PRIVATE INVESTMENTS RISK The Company’s involvement in the reverse merger transactions will be subject to a number of risks because the Payment Securities will often be illiquid securities for which there is no public market. Illiquid securities are subject to risks of potential delays in resale and uncertainty in valuation. The Company values illiquid securities using its fair value procedures (described below) but there can be no assurance that (i)the Company will determine fair value for a private investment accurately; (ii)that the Company will be able to sell private securities for the fair value determined by the Company; or (iii)that the Company will be able to sell such securities at all. WE DEPEND ON THE RELIABILITY OF OUR SERVICES. As a member of the service industry, the Company is dependent upon the reliability of its consulting advice. There is no guarantee that the Company will be able to provide reliable services. Even though the Company's is a unique niche services firm, there is no guarantee that other investment advisory firms will not copy or follow the Company's unique services. If a competitor starts to copy our unique services, which is possible, management believes that it will face more intense competition than before. WE DEPEND UPON KEY MEMBERS OF MANAGEMENT, THE LOSS OF ANY OF WHOM WOULD NEGATIVELY IMPACT OUR BUSINESS. The implementation of our business plan relies on key members of the management team and sales, marketing, and finance personnel. There is no guarantee that these employees will continue to work for the Company. In addition, there is no guarantee that the Company will be able to replace these employees with personnel of similar caliber should they not be able to work, or decide not to work for the Company. WE HAVE AN ACCUMULATED DEFICIT OF $846,, 2, AND WE MAY NEVER ACHIEVE PROFITABILITY . We have history of operating losses, including a net loss of $549,600 in 2010. As of December 31, 2010, we had an accumulated deficit of $846,912. These losses have resulted principally from expenses incurred for general and administrative, payroll and interest. We have not been profitable since inception and we do not expect to be profitable in the near future. No assurances can be given as to whether we will ever be profitable. Our independent registered public accounting firm has added an explanatory paragraph to their report of independent registered public accounting firm issued in connection with the financial statements for the year ended December 31, 2010 relative to the substantial doubt about our ability to continue as a going concern. Our ability to obtain additional funding will determine our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. 12 Table of Contents OUR BUSINESS AND GROWTH WILL SUFFER IF WE ARE UNABLE TO HIRE AND RETAIN KEY PERSONNEL THAT ARE IN HIGH DEMAND. Our future success depends on our ability to attract and retain highly skilled petroleum engineers, production supervisors, transportation specialists and marketing personnel.In general, qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.In a specialized scientific field, such as ours, the demand for qualified individuals is even greater.If we are unable to successfully attract or retain the personnel we need to succeed, we will be unable to implement our business plan. WE MAY HAVE DIFFICULTY ESTABLISHING ADEQUATE MANAGEMENT AND FINANCIAL CONTROLS IN CHINA. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. GOVERNMENT REGULATION MAY HINDER OUR ABILITY TO FUNCTION EFFICIENTLY. The national, provincial and local governments in the People’s Republic of China are highly bureaucratized.The day-to-day operations of our business require frequent interaction with representatives of the Chinese government institutions.The effort to obtain the registrations, licenses and permits necessary to carry out our business activities can be daunting.Significant delays can result from the need to obtain governmental approval of our activities.These delays can have an adverse effect on the profitability of our operations.In addition, compliance with regulatory requirements applicable to petroleum refining may increase the cost of our operations, which would adversely affect our profitability. CAPITAL OUTFLOW POLICIES IN CHINA MAY HAMPER OUR ABILITY TO PAY DIVIDENDS TO SHAREHOLDERS IN THE UNITED STATES. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. 13 Table of Contents WE HAVE LIMITED BUSINESS INSURANCE COVERAGE. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. ITEM 2. DESCRIPTION OF PROPERTY The Company’s executive offices in the United States are leased and located at 345 South Figueroa Street, Suite M09, Los Angeles, CA 90071. Its telephone number is (213) 625-1200. The Company moved into the new location approximately on June 1, 2010. The Company currently leases approximately 1,500 square feet. ITEM 3. LEGAL PROCEEDINGS Even though there is no legal proceeding for ASAP Expo Inc., as of now, the relationship between ASAP Expo Inc. and ASAP Hotel Management Corp (“ASAP Hotel”) may be reviewed in the future because of the current legal proceedings between Mr. Frank Yuan, CEO of ASAP Expo and ASAP Hotel, and ASAP Hotel’s minority shareholder’s group since ASAP Expo owns 19.84% of ASAP Hotel. On February 19, 2010, Mr. Yuan and ASAP Hotel was served with a complaint by minority investors Case Number BC432064 at the California Superior Court for rescinding agreement and investment, fraud, breach of contract, etc.On March 23, 2010, Yuan and ASAP Hotel filed a cross-complaint against Ms. Xu, Rump Board and former employee Mr. Ian YiZhe Zhang for same allegations. On September 20, 2010 the Honorable Judge Barbara Meiers issued Right to Attach ruling on the Company ASAP Hotel assets.On November 19, 2010 the Honorable Judge Rita Miller granted a preliminary injunction on behalf of plaintiffs against Frank Yuan and ASAP Hotel to maintain the current status quo.On December 6, 2010 Yuan and Hotel filed a notice of appeal for the mandatory injunction which is automatically stayed during appeal. Management believes that if ASAP Hotel were forced to liquidate, the 19.84% ownership share of ASAP Hotel would be worth 0. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS NONE 14 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The Company's common stock began trading on the Over-the-Counter Bulletin Board ("OTC-BB") on January 20, 2010 under the symbol "ASAE".As of April 15, 2011, there has been limited trading volume. HOLDERS OF RECORD On December 31, 2010, the Company's issued and outstanding common stock totaled 8,704,669 shares, held by approximately 150 shareholders of record and by indeterminate number of additional shareholders through nominee or street name accounts with brokers. DIVIDENDS The Company has not paid dividends in prior years and has no plans to pay dividends in the near future. The Company intends to reinvest its earnings on the continued development and operation of its business. Any payment of dividends would depend upon the Company's pattern of growth, profitability, financial condition, and such other factors, as the Board of Directors may deem relevant. PENNY STOCK The Company's securities are subject to the Securities and Exchange Commission's "penny stock" rules. The penny stock rules may affect the ability of owners of the Company's shares to sell them. There may be a limited market for penny stocks due to the regulatory burdens on broker-dealers. The market among dealers may not be active. Investments in penny stocks often are unable to sell stock back to the dealer that sold them the stock. The mark-ups or commissions charged by the broker-dealers might be greater than any profit an investor may make. Because of large spreads that market makers quote, investors may be unable to sell the stock immediately back to the dealer at the same price the dealer sold the stock to the investor. The Company's securities are also subject to the Securities and Exchange Commission rule that imposes special sales practice requirements upon broker-dealers that sell such securities to other than established customers or accredited investors. For purposes of the rule, the phrase "accredited investor" means, in general terms, institutions with assets exceeding $5,000,000 or individuals having net worth in excess of $1,000,000 or having an annual income that exceeds $200,000 (or that, combined with a spouse's income, exceeds $300,000). For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser's written agreement to the transaction prior to the sale. Consequently, the rule may affect the ability of purchasers of the Company's securities to buy or sell in any market. SUBSEQUENT EVENT None. RECENT SALES OF UNREGISTERED SECURITIES None 15 Table of Contents ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the Company's audited financial statements and the related notes thereto which are included elsewhere in this report for the years ended December 31, 2010 and 2009, respectively. Certain statements contained herein may constitute forward-looking statements, as discussed at the beginning of Part I of this Report on Form 10-K . ASAP Expo’s actual results could differ materially from the results anticipated in the forward-looking statements as a result of a variety of factors, including those discussed in the Company's filings with the SEC. OVERVIEW ASAP Expo provides investment banking, management consulting and global trading services to Chinese companies. The mission is to bridge the China and the Western world. The Investment Banking Services division helps Chinese companies list on the public trading markets in the USA or Europe. In 2008, ASAP Expo entered the Germany Frankfurt Exchange and established its presence in the Deutsche Boerse Open Market. The products we created are capable of providing our clients, especially small and medium size companies, the opportunity to access international capital markets. Our mission is to provide our clients, including start ups and early stage developments with the services that will assist them in the “first step” in becoming a public company. Management Consultant division assists our own portfolio companies to meet Western management standards and enhance its value in the public market arena. Global Business Services division provides consulting to entities seeking business opportunities in the U.S, Europe, and China. Its Global Trade Services (GTS) provides the following services: 1) Resources for buyers. 2) Quality inspection and assurance. 3) Logistics, including ocean or air shipment, and door to door service. 4) Finance assistance including opening Letter of Credits (LC) for the buyer to purchase the merchandise. 5) LDP (Landed Duty Paid) quotations and payment terms for all the merchandise. FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following table presents comparative information for the years ended December 31, 2010 and 2009. 12/31/10 12/31/09 Revenues, net $ $ Income (loss) from operations $ ) $ ) Income taxes $ $ Net income (loss) $ ) $ ) Income (loss) per share-basic and diluted $ ) $ ) 16 Table of Contents YEAR ENDED DECEMBER 31, 2, 2009 The following discussion sets forth information for the year ended December 31, 2010, compared with the same period ended December 31, 2009. This information has been derived in part from the audited consolidated financial statements of the Company contained elsewhere in this Form 10-K. Revenue The tradeshow revenue for the year ended December 31, 2010 was $0 compared to $120,053 for the same period last year. This decrease was due to the Company’s transitioning into providing investment banking, management consulting and global trading services. Revenue from the consulting services for the year ended December 31, 2010 was $1,815 compared to $76,489 for the same period last year. The company anticipates revenue from consulting services in future periods because the Company has been allocating most of its resources and efforts to monetize its knowledge and relationship between West and East. During the year ended December 31, 2010, the Company provided office space and staff to help ASAP Hotel start up its business operations, accordingly, charged a management fee of $77,000. There was only three month management fee charged in the year ended December 31, 2009. Operating Expenses For the year ended December 31, 2010, general and administrative expenses consist primarily of administrative personnel costs, facilities expenses, and travel expenses. For the year ended December 31, 2009, general and administrative expenses consist primarily of ASAP Global Sourcing show production costs, administrative personnel costs, and facilities expenses. For the year ended December 31, 2010, general and administrative expenses remained stable at $127,935 compared to $129,275 for the same period last year. The slight decrease in general and administrative expenses was primarily due to the elimination of ASAP Show production expenses as the Company exited this line of business. ASAP Show production expenses were $0 for the year ended December 31, 2010 compared to $28,848 for the same period last year. For the year ended December 31, 2010, payroll and related benefits increased by $107,220 or 39.9% to $375,939 compared to $268,719 for the same period last year. The increase was primarily because in the year ended December 31, 2009, a portion of executive and administrative staff pay was covered by some of the Company’s affiliates which used the Company’s executive and administrative staff for their operations. Interest Expense Interest expense increased to $115,683 during the year ended December 31, 2010 from $101,268 for the same period last year. The increase was due to higher average balances of the officer line of credit. 17 Table of Contents Income Taxes Income taxes for the year ended December 31, 2010 were $800 compared to $2,498 for the same period last year. The income taxes for the year ended December 31, 2009 were the under-accrued income taxes on the year 2008 taxable income resulting from the consulting fee received in the last quarter of 2008. Net Loss The Company recorded a net loss of $549,600 for the year ended December 31, 2010 as compared to a net loss of $280,010 for the same period last year. The increases in the net losses were mainly due to the decrease in revenues, increase in payroll and related benefit which was partly offset by the reduction in trade show production expenses. LIQUIDITY AND CAPITAL RESOURCES The Company's working capital deficit was $620,364 at December 31, 2010, as compared to $643,531 at December 31, 2009. During the next twelve months, ASAP Expo will focus on its investment banking, management consulting and global trading services to generate additional revenue. With the net revenue from itsservices, and continuing support from its major shareholders to provide a revolving line-of-credit, management believes ASAP Expo will have enough net working capital to sustain its business for another 12 months. The Company has a revolving line-of-credit (the "Yuan Line of Credit") from Frank Yuan, the Company's CEO and certain members of his family, which is due upon demand, and provides for borrowings up to a maximum total of $1,800,000, as amended. The Yuan Line of Credit carries an interest rate of 6.0% per annum starting October 1, 2010, 10% prior to October 1, 2010. The total balance as of December 31, 2010 was $1,554,473 including capitalized accrued and unpaid interest of $160,620. The forecast of the period of time through which ASAP Expo’s financial resources will be adequate to support its operations is a forward-looking statement that involves risks and uncertainties. ASAP Expo’s actual funding requirements may differ materially as a result of a number of factors, including unknown expenses associated with the cost of providing investment banking, management consulting and global trading services. ASAP Expo has no commitments to make capital expenditures for the fiscal year ending December 31, 2010. Over the next two to five years, ASAP Expo plans to utilize a combination of internally generated funds from operations and potential debt and equity financing to fund its long-term growth. The Report of the Company's Independent Registered Public Accounting Firm on our December 31, 2010 financial statements includes an explanatory paragraph stating that the Company has suffered recurring losses from operations and has a net capital deficiency, which raises substantial doubt about its ability to continue as a going concern. The financial statements do no include any adjustments that might result from the outcome of this uncertainty. At the present time, we have received no commitments for the funds required for our planned capital investments.Obtaining those funds, if we can do so, will require that we issue substantial amounts of equity securities or incur significant debts.We believe that the expected return on those investments will justify the cost.However, our plan, if accomplished, will significantly increase the risks to our liquidity. 18 Table of Contents CRITICAL ACCOUNTING POLICIES The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect the amounts reported in the our financial statements and the accompanying notes. The amounts of assets and liabilities reported on our balance sheet and the amounts of revenues and expenses reported for each of our fiscal periods are affected by estimates and assumptions, which are used for, but not limited to, the accounting for revenue recognition, stock based compensation and the valuation of deferred taxes. Actual results could differ from these estimates. The following critical accounting policies are significantly affected by judgments, assumptions and estimates used in the preparation of the financial statements: Revenue Recognition Accounting Standards Codification (“ASC”) 605, "Revenue Recognition" outlines the basic criteria that must be met to recognize revenue and provide guidance for presentation of revenue and for disclosure related to revenue recognition policies in financial statements filed with Securities and Exchange Commission. Management believes the Company's revenue recognition policies conform to ASC 605. Revenues include amounts earned under trade show booth sales,consulting fee and management fees. Trade Shows Trade shows generate revenue through exhibitor booths sales, corporate sponsorship, and advertising. Such revenue is typically collected in advance, deferred and then recognized at the time of the related trade show. Consulting Fees The Company acted as a consultant for international brands to enter the China market. For this service, the Company charged international brands a consultant fee. The fee is based upon hours serviced and an upfront retainer fee. The Company also receives a portion of royalty revenue from the brand for sales above and beyond a pre-specified minimum guarantee. The Company recognizes its Consultant fees and Royalty revenue when they are received. In addition, the Company provides advisory services for companies wanting to become publicly traded and raise capital in the United States or Europe. Consulting fees received for providing advisory services are subject to refund until the client becomes publicly traded in the United States or Europe, thus are recorded as deferred revenue until the fees are no longer refundable. Management Fee The management fee is recognized when earned. 19 Table of Contents Income Taxes The Company accounts for income taxes under ASC 740, "Income Taxes." Under ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Management provides a valuation allowance for significant deferred tax assets when it is more likely than not that such asset will not be recovered. New Accounting Pronouncements In April 2010, the FASB issued the amendment to ASC Topic 718, “Compensation –Stock Compensation”, which provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance, or service condition. As a result, an entity would not classify such an award as a liability if it otherwise qualifies as equity. This topic will be effective for periods beginning on or after December 15, 2010. The Company has not elected to early adopt this topic and is evaluating the impact that this topic will have on the Company’s financial statements. ITEM 7. FINANCIAL STATEMENTS The Company's audited Financial Statements are set forth beginning on page F-1 in this Form 10-K. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 8A. EVALUATION OF CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our Chief Executive Officer ("CEO") and Chief Financial Officer ("CFO"), Mr. Frank S Yuan, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act as of a date (the "Evaluation Date") within 90 days prior to filing the Company's December 31, 2010 Form 10-K. Based upon that evaluation, our CEO and CFO concluded that, as of December 31, 2010, our disclosure controls and procedures were effective in timely alerting management to the material information relating to us required to be included in our periodic filings with the SEC. Based on his most recent evaluation as of the Evaluation Date, our CEO and CFO has also concluded that there are no significant deficiencies in the design or operation of internal controls over financial reporting, at the reasonable assurance level, which are reasonably likely to adversely affect our ability to record, process, summarize and report financial information, and such officer has identified no material weaknesses in our internal controls over financial reporting. 20 Table of Contents Controls and Procedures Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation ofour management, we conducted an evaluation of the effectiveness of the design and operation ofour disclosure controls and procedures, as defined in Rules13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as of the end of the period covered by this Annual Report. Based on this evaluation, our President and Chief Financial Officer concluded as of December31, 2010 that our disclosure controls and procedures were effective such that the information required to be disclosed in our reports filed with the SECis recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and is accumulated and communicated toour management as appropriate to allow timely decisions regarding required disclosure. Evaluation of and Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over ourfinancial reporting. Our President and Chief Financial Officer have evaluated the effectiveness of our internal control over financial reporting as of December 31, 2010 based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations (COSO). Based on this evaluation, management concluded that, as of December 31, 2010, our internal control over financial reporting is effective in providing reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Changes in Internal Control over Financial Reporting This Annual Report does not include an attestation report ofour independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation byour independent registered public accounting firm pursuant to rules of the SEC that permitus to provide only management’s report in this Annual Report. There have been no changes in internal controls, or in factors that could materially affect internal controls, subsequent to the date that management completed their evaluation. ITEM 8B. OTHER INFORMATION None. 21 Table of Contents PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT The following are thedirectors and executive officers of the Company as of March 31, 2011. NAME AGE POSITIONS HELD WITH COMPANY Frank S. Yuan 63 Chairman and Chief Executive Officer since 2007 Charles Rice 69 Director since 2007 James Vandeberg 67 Director since 2007 Peter Lin 42 Director since 2010 Deborah Shamaley 53 Director since 2007 There are no family relationships among any of the directors and executive officers. The following sets forth certain biographical information concerning each director and executive officer: Frank Yuan - Combining decades of experience in the apparel, banking, real estate, insurance and computer industries, Frank Yuan has developed and started multiple new ventures in his 30 plus years as an immigrant in the United States. Before the Company, Mr. Yuan founded multi-million dollars of business in men's apparel private label & wholesale company, a "Knights of Round Table" sportswear line, a "Uniform Code" sweater line, and men's clothing retail store chain. Mr. Yuan also founded UNI-Fortune, a real-estate development company, and co-founded United National Bank, Evertrust Bank, Western Cities Title Insurance Company and Serv-American National Title Insurance. Mr. Yuan received a B.A. degree in economics from Fu-Jen Catholic University in Taiwan and a M.B.A. degree from Utah State University. Mr. Yuan was a director & CEO of C-ME since 1996 and ASAP Expo since 2005. James Vandeberg. Mr. Vandeberg has served as a director of the Company since 2007. He has been an attorney practicing in Seattle, Washington since 1996. He specializes in corporate finance with an emphasis on securities and acquisitions. Prior to practicing in Seattle, he was counsel and secretary to two NYSE listed companies. He graduated from NYU Law School in 1969 where he was a Root-Tilden Scholar and holds a BA degree in accounting from the University of Washington. Mr. Vandeberg is a director of American Sierra Gold Corp., Legend Oil and Gas Ltd., REGI US, Inc., IAS Energy, Inc. and ASAP Holdings, Inc., all of which are reporting companies on the OTCBB. Charles Rice - is a former senior buyer for Sears & Montgomery Ward, has more than 30 years of international apparel buying experience, working for both Sears and Wards. He brings extensive lists of long established contacts with both retailers and manufacturers to ASAP’s board. Rice holds a B.S. in business and economics from the University of Delaware. 22 Table of Contents Deborah Shamaley - a chain store and apparel-jobbing entrepreneur, has 20 years of retail and wholesale apparel experience. Ms. Shamaley co-founded The Apparel Group (“TAG”). TAG imported and sold women's apparel wholesale to more than 1,800 retailers, including Nordstrom's, J.C. Penney's, Sears, and Burlington Coat Factory. TAG also owned and operated a 23 apparel store-chain under the name $11.99 Puff. Ms. Shamaley sold the company in 1996. Since 1995, Ms. Shamaley has also been involved as an owner in Shamaley Ford car dealership one of the largest in El Paso, Texas. Peter Lin - Worked as Investment Credit Research Manager, and managed structured finance securities credit research for a US$ 30 Billion investment portfolio at WesCorp. His research coverage includes U.S. and foreign RMBS, CMBS, ABS and CDOs. He also leads the research team in conducting research and credit analysis on financial institutions, broker dealers, bond issuers and servicers, and sovereign countries. Prior to joining WesCorp, Mr. Lin was an Investment Analyst at EquiView Capital, a hedge fund management company that specializes in small and mid cap equities and offshore private placement investment. Prior to joining EquiView Capital, Mr. Lin worked as a mergers and acquisitions analyst at Watson Pharmaceuticals where his team completed more than $500 million in product rights and company acquisitions. Mr. Lin began his professional career as an associate at The Capital Group Companies and Franklin Templeton Group. Peter received his MBA from University of Southern California, MIS from Claremont Graduate University, and BS Business Admin from UC Berkeley. COMMITTEES The Board of Directors does not have an audit committee or a compensation committee, due to the small size of the Board.The Board of Directors also does not have an audit committee financial expert, due to the recent change in management of the Company. CODE OF ETHICS The Company does not have formal written values and ethical standards, due to the small number of members of management. ITEM 10. EXECUTIVE COMPENSATION COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the compensation we have paid to each executive officer and all executive officers as a group, for the fiscal years ended December 31, 2010 and 2009, annual compensation, including salary and bonuses paid by the Company to the Chief Executive Officer. No other executive officers received more than $150,000 during the fiscal years-ended December 31, 2010 and 2009. The Company does not currently have a long-term compensation plan and does not grant any long-term compensation to its executive officers or employees. The table does not reflect certain personal benefits, which in the aggregate are less than ten percent of the named executive officer's salary and bonus. No other compensation was granted for the periods ended December 31, 2010 and 2009. 23 Table of Contents SUMMARY COMPENSATION TABLE Long Term Compensation Annual Compensation Awards Payouts Name and Principal Position Year Salary ($) Bonus ($) Other Annual Compensation Restricted Stock Award(s) Securities Underlying Options/SARs (#) LTIP Payouts ($) All Other Compensation Yuan, Frank $ $ - $ - $ - N/A $ - $ - (CEO) $ $ - $ - $ - N/A $ - $ - COMPENSATION OF DIRECTORS All outside directors are reimbursed for any reasonable expenses incurred in the course of fulfilling their duties as directors of the Company and do not receive any payroll. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT None. ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The Company has a revolving line of credit totaling $1,800,000 with Frank Yuan and certain members of his family. The line of credit bears interest at 6% per annum starting October 1, 2010, 10% prior to October 1, 2010 and is due upon demand, as amended. During fiscal 2010 and 2009, the Company incurred interest expense totaling $115,683 and $101,268 in connection with the Line. At December 31, 2010, the balance of the Line was $1,554,473 and including capitalized accrued and unpaid interest was $160,620. The Note holder has sole discretion right to convert the note to Common Stock at par value per share any time when he/she requests the conversion in part or in whole amount of the outstanding debt. 24 Table of Contents ITEM 13. EXHIBITS EXHIBIT NUMBER DESCRIPTION Rule 13a-14(a) Certification of Chief Executive Officer and Chief Financial Officer Section 1350 Certification of Chief Executive Officer andChief Financial Officer ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The following table sets forth the fees paid by the Company for professional services rendered for the audits of the annual financial statements and fees billed for other services rendered by its principal accountants: Type of Services Rendered Audit Fees $ $ Audit-Related Fees $ $ Tax Fees $ 0 $ 0 All Other Fees $ 0 $ 0 Audit related services include fees incurred during the period ended December 31, 2009 and 2008 related to the Company's distribution of the ASAP shares. Pre-approval Policies and Procedures The Audit Committee has sole authority to approve any audit and significant non-audit services to be performed by its independent accountants. Such approval is required prior to the related services being performed. PART IV IITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 25 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: August 11, 2011 ASAP EXPO INC. By: /s/ Frank S Yuan Frank S Yuan President Dated: August 11, 2011 ASAP EXPO INC. By: /s/ Frank S Yuan Frank S Yuan Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date By: /s/ Frank S Yuan Frank S Yuan President and Director (Principal Executive Officer) August 11, 2011 By:/s/Frank S Yuan Frank S Yuan Chief Financial Officer, and (Principal Financial Officer and Principal Accounting Officer) August 11, 2011 26 Table of Contents EXHIBIT INDEX Exhibit No. Description Location Certification by the Principal Executive Officer and Principal Accounting and Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Filed herewith. Certifications by the Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith. 27 Table of Contents ASAP EXPO, INC. Report of Independent Registered Public Accounting Firm - Hood Sutton Robinson & Freeman CPAs, P.C. F-1 Financial Statements Balance Sheet as of December 31, 2010 F-3 Statements of Operations for the years ended December 31, 2010 and December 31, 2009 F-4 Statements of Shareholders' Deficit for the years ended December 31, 2010 and December 31, 2009 F-5 Statements of Cash Flows for the years ended December 31, 2010 and December 31, 2009 F-6 Notes to Financial Statements F-7 28 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders ASAP Expo, Inc Los Angeles, California To the Board of Directors: We have audited the accompanying consolidated balance sheet of ASAP Expo, Inc. for the year ended December 31, 2010 and the related statements of operations, shareholders' equity, and cash flows for the year then endedThese financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ASAP Expo, Inc. as of December 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Hood Sutton Robinson & Freeman CPAs, P.C. Hood Sutton Robinson & Freeman CPAs, P.C. Certified Public Accountants April 14, 2011 Tulsa, Oklahoma F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders ASAP Expo, Inc Rose Mead, California To the Board of Directors: We have audited the accompanying consolidated balance sheet of ASAP Expo, Inc. for the year ended December 31, 2009 and the related statements of operations, shareholders' equity, and cash flows for the year then endedThese financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ASAP Expo, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Hood Sutton Robinson & Freeman CPAs, P.C. Hood Sutton Robinson & Freeman CPAs, P.C. Certified Public Accountants April 14, 2010 Tulsa, Oklahoma F-2 Table of Contents ASAP EXPO, INC. BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses and other receivables Prepaid income taxes Due from affiliated company - Total Current Assets Property and equipment, net Security deposit - Long-term Investment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Deferred Revenue Capitalized Lease, current Due to affiliated company Total Current Liabilities Long-term Liabilities Capitalized Lease, noncurrent Line of credit, officers Total Long-term Liabilities Commitments and contingencies Stockholders' Deficit Common stock, $.001 par value, 45,000,000 shares authorized, 8,704,669 shares issued and outstanding at December 31, 2010 and 2009 Capital deficiency ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. F-3 Table of Contents ASAP EXPO, INC. STATEMENTS OF OPERATIONS Year Ended December 31 Revenues: Tradeshow revenue $
